The plaintiff has recovered judgment against an abutting owner for damages caused by tripping over the cover of a sewer manhole projecting two or three inches above the grade of the sidewalk. It is conceded that the city constructed the manhole and placed the cover thereon. It is for the exclusive use of the city. There is no evidence to support a finding that either the defendant or its predecessors in interest built the sidewalk or by any affirmative and overt act did anything to create the condition. Judgment reversed on the law, with costs, and the complaint dismissed, with costs. (City of Rochester v. Campbell, 123 N. Y. 405; Dedrick v. Schinasi, 179 App. Div, 763.) Appeal from order dismissed. Hagarty, Davis, Johnston, Adel and Close, JJ,, concur.